Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on July 21, 2020. Claims 1-20 are currently pending and examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Nielsen et al. US2011/0054689 (“Nielsen”).

Regarding claim(s) 1, 11. Nielsen discloses a system comprising: 
a robotic vehicle having a propulsion system configured to propel the robotic vehicle between different final destinations (para. 171, e.g. FIG. 10A illustrates a representative embodiment of how tasks may be allocated between the operator and the robot. For example, teleoperation mode 293 may be configured such that the operator defines tasks) and a manipulator configured to perform designated tasks (para. 72, The manipulators 170 may include vacuum devices, magnetic pickup devices, arm manipulators, scoops, grippers, camera pan and tilt manipulators, and the like.). 
one or more sensors disposed onboard the robotic vehicle configured to obtain image data representative of an external environment and to sense operation of the manipulator (para/ 71, e.g. Imaging devices may be any suitable device for capturing images, such as, for example, an infrared imager, a video camera, a still camera, a digital camera, a Complementary Metal Oxide Semiconductor (CMOS) imaging device, a charge coupled device (CCD) imager, and the like.); and 
a local controller disposed onboard the robotic vehicle and configured to receive input signals from an off-board controller; wherein, responsive to receiving an input signal for moving in an autonomous mode (para. 134, Embodiments of the present invention may utilize various mapping or localization techniques including positioning systems such as indoor GPS, outdoor GPS, differential GPS, theodolite systems, wheel-encoder information, and the like. To make robots more autonomous, embodiments of the present invention may fuse the mapping and localization information to build 3D maps on-the-fly that let robots understand their current position and an estimate of their surroundings.), 
the local controller is configured to move the robotic vehicle toward one of the different final destinations by autonomously and iteratively determining a series of waypoints until the robotic vehicle has reached the one final destination, wherein, for each iteration, the local controller is configured to: determine a next waypoint between a current location of the robotic vehicle and the final destination (para. 155, ; waypoint navigation with automatic speed adjustment, global path planning, and occupancy change detection. As examples, and not limitations, details regarding some of these behaviors are discussed in the section below regarding application specific behaviors. Para. 220, A more autonomous navigation system includes the intrinsic intelligence to handle navigation even when external assistance (including GPS and communications) has been lost. Embodiments of the present invention include a portable, domain-general autonomous navigation system which blends the responsiveness of reactive, sensor based control with the cognitive approach found through waypoint following and path planning.); 
determine movement limitations of the robotic vehicle for moving the robotic vehicle between the current location and the next waypoint (para. 221-para. 223, The robot's obstacle avoidance and navigation behaviors are derived from a number of robot attributes that enable the robot to avoid collisions and find paths through dense obstacles. The reactive behaviors may be configured as nested decision trees comprising rules which "fire" based on combinations of these perceptual abstractions.), 
wherein the movement limitations are based on the image data of the external environment including the current location and the next waypoint, the movement limitations configured to avoid collisions between the robotic vehicle and one or more objects in the external environment (para. 233, An event horizon is calculated as a predetermined temporal threshold plus a speed adjustment. In other words, obstacles inside of the event horizon are obstacles that the robot may collide with at the present speed and direction. Once again, this calculation is performed in all directions around the robot. As a result, even if an obstacle is not directly in the robot's current path, which may include translational and rotational movement, it may be close enough to create a potential for a collision. FIG. 15 is a software flow diagram illustrating components of an algorithm for the obstacle voidance behavior); and 
generate control signals in accordance with the movement limitations that are configured to move the robotic vehicle toward the next waypoint (para. 242, FIG. 15, decision block 602 determines if waypoint following is enabled. If so, control transfers out of the obstacle avoidance behavior to a waypoint following behavior, which is explained form fully below.); 
wherein, responsive to receiving the input signal for operating in a tele-operation mode (para. 308, e.g. the user may need to control where a camera is looking using a set of camera controls 1210 to perform operations such as zoom, tilt, and pan. The user may also have another set of controls 1220 for navigating the robot when the robot is operating in a low initiative mode such as, for example, teleoperation mode or safe mode), the local controller is configured to exit the autonomous mode (para. 311, e.g. Using the seamless autonomy and task-oriented targets, embodiments of the present invention allow the operator to specify a goal for the robot to achieve with the use of a target icon. In some instances, the robot is then free to determine, on its own, how to get to the destination.)

Regarding claim(s) 2. Nielsen discloses wherein the movement limitations for moving toward at least two different waypoints include at least one of a different direction of movement, a different speed, or a different acceleration of the robotic vehicle (para. 155, Some of these deliberative behaviors may include; waypoint navigation with automatic speed adjustment, global path planning, and occupancy change detection. Para. 221, The autonomous navigation capability may scale automatically to different operational speeds, may be configured easily for different perceptor suites and may be easily parameterized to be portable across different robot geometries and locomotion devices.)

Regarding claim(s) 3, 12. Nielsen discloses wherein the input signal for operating in the tele-operation mode includes a remote command that dictates at least one of a movement of the robotic vehicle or a movement of the manipulator (para. 372, Other robot controls, such as, for example, a manual control 1640 for switching the robot to a teleoperation mode, and a motion enable control 1650 for enabling and disabling motion of the robot platform may also be used. Of course, those of ordinary skill in the art will recognize that many other types of robot controls may be present and contemplated within the scope of the present invention.), the local controller configured to determine whether the remote command is permissible (para. 176, e.g. allowing remote controlling), wherein, responsive to determining that the remote command is permissible, the local controller is configured to generate control signals for performing the remote command (para. 381, his handheld device 1910 may be able to perform user commands, such as, for example, switch the level of autonomy, cue hazard detection and navigation behaviors, and permit direct teleoperation control with a user interface including elements such as dedicated function buttons, arrow buttons, control buttons, and inertial sensors that translates user hand motion into directional commands to the robot.)

Regarding claim(s) 4, 13. Nielsen discloses wherein the local controller is configured to withhold issuing the control signals for performing the remote command until the local controller determines that the remote command is permissible (para. 176, e.g. these sensors provide a substantial field of protection around the robot and allow the operator to command the robot with increased confidence that the robot can take initiative to protect itself or its environment.).

Regarding claim(s) 5, 14. Nielsen discloses wherein the remote command includes at least one of a direction of movement, a speed, or an acceleration (para. 381, his handheld device 1910 may be able to perform user commands, such as, for example, switch the level of autonomy, cue hazard detection and navigation behaviors, and permit direct teleoperation control with a user interface including elements such as dedicated function buttons, arrow buttons, control buttons, and inertial sensors that translates user hand motion into directional commands to the robot.)

Regarding claim(s) 6, 15. Nielsen discloses wherein the one or more objects include movable objects that travel along a pathway, the movement limitations restricting movement of the robotic vehicle to at least a designated distance away from the pathway (para. 226, e.g. maintaining a safe distance between the vehicle and obstacles in its path. The conventional approach usually involves calculating this safe distance as a product of the robot's speed.)

Regarding claim(s) 7. Nielsen discloses wherein the pathway is a fixed pathway (Para. 140, The robot abstractions may include environmental occupancy grid attributes 240. One form of map that may be useful from both the robot's perspective and an operator's perspective is an occupancy grid. An environmental occupancy grid, formed by an occupancy grid abstraction 240 is illustrated in FIG. 7.), the final destinations being adjacent to the movable objects along the fixed pathway (para. 311, Using the seamless autonomy and task-oriented targets, embodiments of the present invention allow the operator to specify a goal for the robot to achieve with the use of a target icon. In some instances, the robot is then free to determine, on its own, how to get to the destination.), the local controller also configured to generate control signals for controlling the manipulator to perform a task related to the movable objects (para. 323, This manipulator target may be placed, for example, on a door handle. Thus, the user interface will direct the robot to use the manipulator to achieve the manipulator target on the door handle. Other task attribute information assigned to the manipulator target may include information such as which way to turn the door handle, which way to push the door, and similar attributes associated with the manipulator in question.)

Regarding claim(s) 8. Nielsen discloses wherein the local controller is also configured to identify the final destinations based on the image data, the final destinations including a task object for the manipulator to engage (para. 323, the user interface will direct the robot to use the manipulator to achieve the manipulator target on the door handle. Other task attribute information assigned to the manipulator target may include information such as which way to turn the door handle, which way to push the door, and similar attributes associated with the manipulator in question. As another non-limiting example, a bomb sniffer element may be capable of detecting different types of bombs based on metal content, chemical content, and the like. The specific types of attributes that the bomb sniffer is searching for may be defined as attributes attached to a bomb-sniffer target.)

Regarding claim(s) 9. Nielsen discloses the off-board controller, the off-board controller including an input device configured to be manipulated by a user of the off-board controller (para. 381, his handheld device 1910 may be able to perform user commands, such as, for example, switch the level of autonomy, cue hazard detection and navigation behaviors, and permit direct teleoperation control with a user interface including elements such as dedicated function buttons, arrow buttons, control buttons, and inertial sensors that translates user hand motion into directional commands to the robot.)

Regarding claim(s) 10. Nielsen discloses wherein the off-board controller is connected to the local controller via a wired connection and communicates to the local controller through the wired connection (para. 381, his handheld device 1910 may be able to perform user commands, such as, for example, switch the level of autonomy, cue hazard detection and navigation behaviors, and permit direct teleoperation control with a user interface including elements such as dedicated function buttons, arrow buttons, control buttons, and inertial sensors that translates user hand motion into directional commands to the robot.).

Regarding claim(s) 17. Nielsen discloses identifying the final destinations based on the image data (para. 325, As an example of the strength of task-oriented targets, in a UAV an image target may be placed on a specific location on the ground), the final destinations including a task object for a manipulator of the robotic vehicle to engage (para. 323).

Regarding claim(s) 18. Nielsen discloses wherein determining the movement limitations includes using simultaneous localization and mapping (SLAM) of the image data (para. 139, With some form of a map, the robot can use range measurements to map features to enhance the accuracy of a pose estimate. Furthermore, the accuracy of a pose estimate may be enhanced by new range measurements (e.g., laser scans) into a map that may be growing in size and accuracy. In Simultaneous Localization and Mapping (SLAM),).

Regarding claim(s) 19. Nielsen discloses further comprising performing a task at the one final destination using a manipulator of the robotic vehicle (para. 323, As a non-limiting example, a task-oriented target may be associated with a manipulator as a manipulator target. This manipulator target may be placed, for example, on a door handle. Thus, the user interface will direct the robot to use the manipulator to achieve the manipulator target on the door handle. Other task attribute information assigned to the manipulator target may include information such as which way to turn the door handle, which way to push the door, and similar attributes associated with the manipulator in question.)

Regarding claim(s) 20. Nielsen discloses wherein the movement limitations for moving toward at least two different waypoints include at least one of a different direction of movement, a different speed, or a different acceleration of the robotic vehicle (para. 155, Some of these deliberative behaviors may include; waypoint navigation with automatic speed adjustment, global path planning, and occupancy change detection. Para. 221, The autonomous navigation capability may scale automatically to different operational speeds, may be configured easily for different perceptor suites and may be easily parameterized to be portable across different robot geometries and locomotion devices.)
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. US2011/0054689 (“Nielsen”) in view of Allard US2001/0037163 (“Allard”).

Regarding claim(s) 16. Nielsen is silent wherein the waypoints are at most fifty centimeters apart.
Allard teaches another robotic system with a user interface for controlling and programming the waypoints distance for the robot to follow (para. 48, The user interface 300 can also include a means for controlling the movement of the robot 100 without creating waypoints. In FIG. 5, for example, the preferred embodiment of the present invention includes a joystick 320, represented by a four-arrow icon, made up of four buttons (left, right, forward and backward). While the robot is in drive mode, for every click on an up (forward) or down (backward) arrowhead, the robot will move a preset distance (e.g. 0.1 m) in the selected direction. Para.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Nielsen by incorporating the applied teaching of Allard to enable precise waypoint controls for the robotic system and to improve autonomous navigation. Furthermore, the claim is merely a combination of old, well known elements of creating waypoints for robotic navigation and as such. One of ordinary skill before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable since programing a preset distance for waypoints is a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

	


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666